Citation Nr: 1338628	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  03-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321 for a left knee disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1975 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the case was subsequently returned to the VA RO in Atlanta, Georgia.  

This case has been previously before the Board.  In a July 2008 decision, the Board denied entitlement to an extraschedular rating for the Veteran's left knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a January 2010 Memorandum Decision, the Court vacated the Board's decision with regard to the issue currently on appeal and remanded the issue to the Board for action consistent with the Memorandum Decision.  The case was remanded by the Board for additional development in October 2010 and March 2013.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating his desire to withdraw the issue on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  The record shows that the Veteran filed a timely notice of disagreement with the October 2001 denial of an increased disability rating for his left knee disability.  He perfected his appeal with the submission of a timely substantive appeal following the issuance of the statement of the case.

A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that, in a written statement received in November 2013, the Board was notified that the Veteran wanted to withdraw his appeal with respect to the issue of entitlement to an extraschedular rating for his left knee disability.  

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal.  Accordingly, the Board does not have jurisdiction to decide the appeal and it must be dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


